      Case 1:20-cv-05382-GBD-GWG Document 38 Filed 03/10/21 Page 1 of 13


                                                                       Wilk Auslander LLP            T 212-981-2300
                                                                       825 Eighth Avenue, Su. 2900   F 212-752-6380
 WILi< AUSLANDER                                                       New York, NY 10019            wilkauslander.com


                                                                       Stuart M. Riback
                                                                       Partner
                                                                       (212) 981-2326
                                                                       sriback@wilkauslander.com




                                                                  March 10, 2021


VIA ECF and FAX
Hon. Gabriel Gorenstein
United States District Court- Southern
District of New York
500 Pearl Street
New York, New York 10007

             Re:    Cimontubo - Tubagens e Soldadura, Lda. v. Petroleos de Venezuela, S.A., et ano.,
                    case no. 20 Civ. 5382 (GBD)

Dear Judge Gorenstein:

        This firm represents the plaintiff ("Cimontubo") in the referenced action. In a Memoran-
dum Decision and Order filed on March 4, 2021 (the "Order," copy attached), Judge Daniels
granted Cimontubo's motion for summary judgment and referred the matter to Your Honor "for an
inquest on attorneys' fees, costs and interest."

        We write to inquire as to next steps to begin the process. Because of the current Covid-rela-
ted restrictions, and because our client is located in Portugal, it may be that the most expeditious
way to proceed would be to have the inquest on papers. We are prepared to submit calculations and
evidence of costs, interest and attorneys' fees in fairly short order. Should the Court prefer a
different procedure, we of course await the Court's direction.

             Thank you for Your Honor's attention to this matter.


                                                                      Very truly yours,

                                                                      /s/ Stuart M. Riback
                                                                      Stuart M. Riback
                                                                      Partner

Ends.




01181303.1
      Case 1:20-cv-05382-GBD-GWG Document 38 Filed 03/10/21 Page 2 of 13
             Case 1:20-cv-05382-GBD Document 37



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------                                     X    i·--··             .
CIMONTUBO - TUBAGENS E SOLDADURA,
LDA,

                                         Plaintiff,                             MEMORANDUM DECISION
                                                                                    AND ORDER
                     -against-

PETROLEOS DE VENEZUELA, S.A. and                                                       20 Civ. 5382 (GBD)
PDVSA PETROLEO, S.A.,

                                         Defendants.
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ·X

GEORGE B. DANIELS, United States District Judge:

          Plaintiff Cimontubo - Tubagens E Soldadura, LDA ("Cimontubo") originally filed its

motion for summary judgment in lieu of complaint pursuant to N.Y. C.P.L.R. § 3213 in the

Supreme Court of the State of New York, New York County. Cimontubo asserts that Petr6leos

De Venezuela, S.A. ("PDVSA") and PDVSA Petr6leo, S.A. ("Petr61eo" but together,

"Defendants") defaulted on a promissory note and note agreement for failure to pay the outstanding

principal and interest balance. (Mem. of Law in Supp. of Pl. 's Mot. for Summary J. in Lieu of

Compl., ECF No. 1, at 1.) Plaintiffs motion for summary judgment is GRANTED.

                                          I.      FACTUAL BACKGROUND

    A. The Promissory Note and Note Agreement.

         Cimontubo, "a private limited [liability] company organized under the laws of Portugal,"

is the holder of a promissory note in the amount of $35,720,631.43, executed by PDVSA on

December 22, 2016 ("Promissory Note"). (Aff. of Antonio Pereira in Supp. of PL' s Mot. for

Summary J. in Lieu of Comp!. ("Pereira Aff."), ECF No. 1,                       ,r,r 3, 6, 8.)       PDVSA is a "company

owned by the nation of Venezuela, and organized under the laws of Venezuela." (Id. , 4.) PDVSA



                                                                 1
        Case 1:20-cv-05382-GBD-GWG Document 38 Filed 03/10/21 Page 3 of 13
             Case 1:20-cv-05382-GBD Document 37 Filed 03/04/21 Page 2 of 12



    "promised to repay Plaintiff pursuant to the Repayment Schedule attached as Exhibit A to the

Promissory Note." (Id      ,r 8.)
          The Promissory Note states in relevant part:

          PETROLEOS DE VENEZUELA, S.A. (herein caJled the "Issuer"), .. . hereby
          promises to pay to CIMONTUBO - TUBAGENS E SOLDADURA, LDA., ... the
          principal sum of THIRTY-FIVE MILLION SEVEN HUNDRED TWENTY
          THOUSAND SIX HUNDRED THIRTY-ONE and 431100th DOLLARS
          ($35,720,631.43), with interest (a) on the unpaid principal balance thereof based on
          and computed on the basis of the actual number of days elapsed on a year of 365
          days, at a rate per annum equal to six and one-half percent (6.50%), payable
          quarterly, on March 22, 2017 (the "Initial Repayment Date") and on each day in
          March, June, September and December described on Exhibit A hereto occurring
          after the Initial Repayment Date on or prior to December 22, 2019 (the "Maturity
          Date" and, each such date on which payment of interest is due, including the
          Maturity Date, a "Repayment Date") ... (b) on any overdue payment of principal,
          any overdue payment of interest, payable quarterly as aforesaid (or, at the option of
          the registered holder hereof, on demand), at a rate per annum of eight and one-half
          percent (8.50%) per annum, calculated as set forth above.

(Pereira Aff., Ex. A, 1-2.) The terms of the Promissory Note are governed by a note agreement

entered into by Cimontubo, as Initial Noteholder, PDVSA, as Issuer, and Petr6leo, as Guarantor,

on December 22, 2016 ("Note Agreement"). 1 (Id.          ,r,r 9-11.)   Petr61eo is "a company organized

under the laws of Venezuela" and is a subsidiary of PDVSA. (Id               ,r 5.)   Pursuant to the Note

Agreement, PDVSA was required to pay Cimontubo each principal and interest payment on the

corresponding Repayment Date. (Pereira Aff., Ex. B, Art. II, §§ 2.03, 2.05; see also Pereira Aff.,

Ex. A, at A-1.) The Note Agreement is governed by New York law. (Id, Ex. B, Art. IX,§ 9.07.)

          Pursuant to Article VII of the Note Agreement, an Event of Default is defined as follows :

          [T]he failure to pay the principal of, or interest on any of the Notes, when such
          principal becomes due and payable, including at any of the Repayment Dates, by
          acceleration or otherwise, and such failure continues for a period of five (5) days
          after written notice thereof has been given to the Issuer;



1All capitalized words not otherwise defined herein are defined in the Note Agreement and Promissory
Note.
                                                   2
      Case 1:20-cv-05382-GBD-GWG Document 38 Filed 03/10/21 Page 4 of 13
            Case 1:20-cv-05382-GBD Document 37 Filed 03/04/21 Page 3 of 12



                                                 ***

         a default in the observance or performance of any other covenant or agreement
         contained in the Finance Documents which default continues for a period of thirty
         (30) days after the Issuer receives written notice specifying the default (and
         demanding that such default be remedied) from the Required Noteholders . .. .

(Id, Art. VII(a), (c).) An Event of Default is also defined as follows:

         [A ]t any time prior to the last day of the month falling ten (10) months after the
        month in which the Effective Date occurs, the Issuer or the Guarantor reschedules
        or fails to pay when due, in whole or in part, any amount required to be paid by it
        under the terms of any written contract with respect to any investment (which for
        the avoidance of doubt shall not include contracts with respect to borrowed money
        obligations of the Issuer or the Guarantor) as such terms are in effect on the
        Effective Date, then, and in every such event (other than an event with respect to
        the Issuer or the Guarantor described in, paragraph (f) above), and at any time
        thereafter during the continuance of such event, the Required Noteholders may ...
        by notice to the Issuer, declare the Notes then outstanding to be forthwith due and
        payable in whole or in part, whereupon the principal of the Notes so declared to be
        due and payable, together with accrued interest thereon and any unpaid accrued
        fees and all other liabilities of the Issuer accrued hereunder and under any other
        Finance Document, shall become forthwith due and payable, without presentment,
        demand, protest or any other notice of any kind, all of which are hereby expressly
        waived by the Issuer, anything contained herein or in any other Finance Document
        to the contrary notwithstanding ....

(Id., Art. VII(l).) Pursuant to the Note Agreement, Cimontubo is entitled to Default Interest in the

amount of 8.5% per annum if PDVSA is in default of its payment obligations under the Promissory

Note or enters an "Event of Default" and, as a result, Cimontubo accelerates the Promissory Note.

(Id., Art. II, § 2.04.)

        Regarding the guarantee provisions, the Note Agreement provides in relevant part:

        The Guarantor hereby agrees that it is jointly and severally liable for, and, as
        primary obligor and not merely as surety, absolutely, irrevocably and
        unconditionally guarantees to the Noteholders ... , the prompt payment when due,
        whether at stated maturity, upon acceleration or otherwise, and at all times
        thereafter, of the Obligations and all costs and expenses including all court costs
        and attorneys' and paralegals' fees (including allocated costs of in-house counsel
        and paralegals) (which obligation in respect of counsel shall be limited to one
        counsel for the Noteholders ... as well as, in each case, other special and local
        counsel) and expenses paid or incurred by the Noteholders ... in endeavoring to
        collect all or any part of the Obligations from, or in prosecuting any action against,

                                                  3
     Case 1:20-cv-05382-GBD-GWG Document 38 Filed 03/10/21 Page 5 of 13
           Case 1:20-cv-05382-GBD Document 37 Filed 03/04/21 Page 4 of 12



         the Issuer or any other guarantor of all or any part of the Obligations (such costs
         and expenses, together with the Obligations, collectively the "Guaranteed
         Obligations").

(Id., Art. VI,§ 6.01 .) Finally, if Cimontubo is required to enforce its rights pursuant to the

Note Agreement, PDVSA agreed to pay all costs and attorneys' fees. (Id., Art. IX,§ 9.05.)

    B. PDVSA Defaults under the Note Agreement and Promissory Note.

        PDVSA made the first four interest payments required by the Promissory Note and Note

Agreement. On April 19, 2017, Banco BIC Portugues, S.A. ("Banco BIC"), Cimontubo's bank,

received $572,508.75 from PDVSA. (Exhibit 9, ECF No. 17-9.) On June 29, 2017, Banco BIC

received $585,197.24 from PDVSA. (Exhibit 10, ECF No. 17-10.) On October 25, 2017, Banco

BIC received €496,969.40 from Banco Espirito Santo, S.A. ("Banco Espirito"), PDVSA's bank.

(Exhibit 11, ECF No. 17-11.) On January 18, 2018, Banco BIC received €472,007.47 from Banco

Espirito. (Exhibit 12, ECF No. 17-12.)

        After PDVSA's payment on January 18, 2018, Cimontubo received no further payments

from PDVSA. (Reply Deel. of Paulo Amaral ("Amaral Deel."), ECF No. 17,                ,r   12.) Indeed,

Cimontubo and Banco BIC have no record of any rejected payments from PDVSA after that date.

(See Letter dated December 2, 2020, ECF No. 21; Amaral Deel.,         ,r 12; Exhibit 3, ECF No. 32-3,
at 3.) On November 7, 2019, Cimontubo sent default notice to Defendants via email and letter in

accordance with the notice provision of the Note Agreement. (Pereira Aff.,         ,r,r 27-34.)   After

PDVSA failed to cure its nonpayment, an Event of Default occurred on November 12, 2019, five

days following PDVSA's receipt of notice, and December 7, 2019, thirty days following PDVSA's

receipt of notice. (Id.   ,r,r 33-34.)   On November 13, 2019, Cimontubo sent notice of default and

acceleration to Defendants via email and letter in accordance with the notice provision of the Note

Agreement. (Id.,   ,r,r 35-37.)   After PDVSA failed to cure its nonpayment, an Event of Default

occurred on November 18, 2019, five days following PDVSA's receipt of notice, and December
                                                     4
     Case 1:20-cv-05382-GBD-GWG Document 38 Filed 03/10/21 Page 6 of 13
          Case 1:20-cv-05382-GBD Document 37 Filed 03/04/21 Page 5 of 12




 13, 2019, thirty days following PDVSA's receipt of notice. (Id                     ,r,r 41--42.)    On November 18,

2019, Cimontubo sent another default notice to Defendants via email, fax and letter in accordance

with the notice provision of the Note Agreement. (Id,               ,r,r 43--47.)    After PDVSA failed again to

cure its nonpayment, an Event of Default occurred on November 23, 2019, five days following

PDVSA's receipt of notice, and December 18, 2019, thirty days following PDVSA's receipt of

notice. (Id.   ,r,r 49-50.)   On November 28, 20 I 9, Cimontubo sent notice of default and acceleration

to Defendants via mail. (Pereira Aff., ,r,r 51-52.) After PDVSA failed to cure its nonpayment, an

Event of Default occurred on December 3, 2019, five days following PDVSA's receipt of notice,

and December 28, 2019, thirty days following PDVSA's receipt of notice. (Id                         ,r,r 53-54.) Finally,
on December 5, 2019, Cimontubo sent notice of default and acceleration to Defendants by letter

delivered personally to Defendants' offices in accordance with the notice provision of the Note

Agreement. (Id,       ,r,r 56-58.)      After PDVSA failed to cure its nonpayment, an Event of Default

occurred on December 10, 2019, five days following PDVSA's receipt of notice, and January 5,

2020, thirty days following PDVSA's receipt of notice. (Id.              ,r,r 59-60.)
       Defendants failed to pay $38,330,317.15 due and owing under the Promissory Note and

Note Agreement. (Id.,         ,r 24.)   Plaintiff asserts that, as a result, it is entitled to Default Interest in

the amount of$1,803,100.12. (Id.,            ,r 25.)
   C. Procedural History.

       On June 11, 2020, Plaintiff filed its motion for summary judgment in lieu of complaint

pursuant to N.Y. C.P .L.R. § 3213 in the Supreme Court of the State of New York, New York

County. (Summons, ECF No. 1-1.) On July 13, 2020, Defendants removed this action to the

United States District Court for the Southern District ofNew York. (Notice of Removal, ECF No.

1.) On August 20, 2020, Defendants filed a cross motion pursuant to Rule 56(d), requesting that



                                                           5
     Case 1:20-cv-05382-GBD-GWG Document 38 Filed 03/10/21 Page 7 of 13
          Case 1:20-cv-05382-GBD Document 37 Filed 03/04/21 Page 6 of 12




this Court deny or defer consideration of Plaintiff's motion for summary judgment to provide

Defendants a reasonable time to conduct discovery. (Not. of Defs.' Cross-Motion Pursuant to Fed.

R. Civ. P. 56(d), ECF No. 13.) Defendants assert that the Nicolas Maduro government, an

illegitimate authority that is not recognized by the United States, has usurped control of the

Venezuelan Government and its entities from the Juan Guaid6 government, the authority

recognized by the United States. (Mem. of Law in Resp. to Pl.'s Mot. for Summary J. and in

SupportofDefs.' Cross-Mot. PursuanttoFed. R. Civ.P. 56(d), ECFNo. 14, at9-l 1.) As aresult,

Defendants do not have access to any documents or personnel. (Id)

        During oral argument on December 1, 2020, for the reasons stated on the record, this Court

granted in part and denied in part Defendants' request for leave to conduct discovery, permitting

discovery of two Portugal banks, Banco Espirito and Banco BIC, for the production of"documents

that indicate an attempted wire transfer between [the] parties that was not honored by" either bank.

(Tr. dated December 1, 2020, ECF No. 24, 45:6-46:11.) Defendants requested this discovery in

order to ascertain whether the imposition of sanctions by the U.S. Government against PDVSA

and the prohibition on the transfer of funds from PDVSA through the United States rendered it

impossible for Defendants to make payment pursuant to the Promissory Note and Note Agreement.

(Id. at 16:7-14.) On December 10, 2020, Defendants requested the issuance ofletters rogatory to

Banco Espirito, Banco BIC, and a third Portugal bank, Novo Banco S.A. f/k/a Banco Espirito

Santo, S. A. ("Novo Banco"). The letters rogatory requested responses no later than "January 4,

2021, or as soon as practicable." (See e.g. Letter of Request for Int'l Judicial Assistance, pursuant

to the Hague Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or

Commercial Matters, to Novo Banco S.A. f/k/a Banco Espirito Santo, S.A., ECF No. 28, at 1.)

This Court issued each of the letters rogatory that same day.



                                                 6
     Case 1:20-cv-05382-GBD-GWG Document 38 Filed 03/10/21 Page 8 of 13
          Case 1:20-cv-05382-GBD Document 37 Filed 03/04/21 Page 7 of 12



        Since the issuance of the letters rogatory, Defendants received a document production from

Banco BIC. (Pl.'s Letter dated February 4, 2021 ("February 4, 2021 Letter"), ECF No. 32, at 2.)

Within that production, there is an email stating that "no transfers received from [PDVSA] with a

destination of the CIMONTUBO company which have been the target of analysis and refusal by

EuroBIC have been identified by EuroBIC."           Id   This email contradicts any defense of

impossibility by Defendants. Banco Espirito responded to the letter rogatory indicating that "all

documents and information regarding former clients are now in the custody of Novo Banco."

(Letter dated February 5, 2021 ("February 5, 2021 Letter"), ECF No. 33, at 1.) Regarding Novo

Banco, a judicial clerk with the Tribunal Judicial da Comarca de Lisboa (the "Portuguese Court")

advised Defendants that the Portuguese Court did not order "Novo Banco to provide the documents

requested in Schedule A" of the letter rogatory but requested a "videoconference examination of

a Novo Banco witness." (February 5, 2021 Letter, at 2.) Thereafter, Defendants filed a petition

to accelerate completion of discovery from Novo Banco on February 12, 2021. (Letter dated

February 10, 2021, ECF No. 35, at 2.) As of the date of this decision, Defendants have not provided

this Court with any update regarding the discovery, if any, from Novo Banco.

                                  II.    LEGALSTANDARDS

       It is well settled that a district court takes a removed action "in the posture in which it

existed when it [was] removed from a state court's jurisdiction and must give effect to all actions

and procedures accomplished in state court prior to removal."        Valley Nat. Bank v. Oxygen

Unlimited, LLC, No. 10 Civ. 5815 (GBD), 2010 WL 5422508, at *2 (S.D.N.Y. Dec. 23, 2010)

(citing Forest Corp. v. Shvili, 152 F.Supp.2d 367, 387 (S.D.N.Y. 2001)). However, given that

C.P.L.R. § 3213 is a procedural rule, once removed, the Federal Rules of Civil Procedure govern

and the present motion for summary judgment will be treated as a motion made pursuant to Rule



                                                7
     Case 1:20-cv-05382-GBD-GWG Document 38 Filed 03/10/21 Page 9 of 13
          Case 1:20-cv-05382-GBD Document 37 Filed 03/04/21 Page 8 of 12




 56 of the Federal Rules. See Counsel Fin. Servs., LLC v. Melkersen Law, P.C., 602 F.Supp.2d

448,452 (W.D.N.Y. 2009) (citing Solow v. Stone, 163 F.3d 149, 151 (2d Cir. 1998)).

        Summary judgment is appropriate when there is no genuine issue of material fact and the

moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a). "An issue of

fact is 'genuine' if 'the evidence is such that a reasonable jury could return a verdict for the

nonmoving party."' Gayle v. Gonyea, 313 F.3d 677, 682 (2d Cir. 2002) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A fact is material when it "might affect the

outcome of the suit under the governing law." Id The party seeking summary judgment has the

burden of demonstrating that no genuine issue of material fact exists. See Marvel Characters, Inc.

v. Simon, 310 F.3d 280, 286 (2d Cir. 2002).

        In turn, to defeat a motion for summary judgment, the opposing party must raise a genuine

issue of material fact. See Caldarola v. Calabrese , 298 F.3d 156, 160 (2d Cir. 2002). To do so, it

"must do more than simply show that there is some metaphysical doubt as to the material facts,"

id (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)), and it

"may not rely on conclusory allegations or unsubstantiated speculation," Fujitsu Ltd. v. Fed.

Express Corp., 247 F.3d 423, 428 (2d Cir. 2001) (quoting Scotto v. Almenas, 143 F.3d 105, 114

(2d Cir. 1998)). Rather, the opposing party must produce admissible evidence that supports its

pleadings. See First Nat'! Bank ofAriz. v. Cities Serv. Co., 391 U.S. 253, 289-90 (1968). In this

regard, " [t]he 'mere existence of a scintilla of evidence' supporting the non-movant's case is also

insufficient to defeat summary judgment." Niagara Mohawk Power Corp. v. Jones Chem., Inc.,

315 F.3d 171,175 (2d Cir. 2003) (quoting Anderson, 477 U.S. at 252).

       In determining whether a genuine issue of material fact exists, the court must construe the

evidence in the light most favorable to the opposing party and draw all inferences in that party's



                                                 8
    Case 1:20-cv-05382-GBD-GWG Document 38 Filed 03/10/21 Page 10 of 13
              Case 1:20-cv-05382-GBD Document 37 Filed 03/04/21 Page 9 of 12




 favor. See id.    However, "a court must not weigh the evidence, or assess the credibility of

witnesses, or resolve issues of fact." Victory v. Pataki, 814 F.3d 47, 59 (2d Cir. 2016) (citation

omitted). Summary judgment is therefore "improper if there is any evidence in the record that

could reasonably support a jury's verdict for the non-moving party." Marvel, 310 F.3d at 286.

       III.     PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT IS GRANTED

        "Under New York law, to make out a prima facie case for recovery on a promissory note

a plaintiff must simply show proof of a note and failure to make payment." Beaufort Capital

Partners LLC v. Oxysure Sys., Inc., No. 16 Civ. 5176 (JPO), 2017 WL 913791, at *2 (S.D.N.Y.

Mar. 7, 2017); Tabatznik v. Turner, No. 14 Civ. 8135 (JFK), 2016 WL 1267792, at *5 (S.D.N.Y.

Mar. 30, 2016). Where a noteholder has made out a prima facie case, the burden shifts to the payee

to prove the existence of a defense against the note creating a triable issue of fact. Beaufort, 2017

\\TL 913791, at *2. Likewise, "in an action against a guarantor, a plaintiff must show: (1) the

existence of the guaranty; (2) the underlying debt; and (3) the guarantor's failure to perform under

the guaranty. UMB Bank, NA . v. Bluestone Coke, LLC, No. 20 Civ. 2043 (LJL), 2020 WL

6712307, at *4 (S.D.N.Y. Nov. 16, 2020) (citing ICBC (London) PLC v. Blacksands Pac. Grp.,

Inc., No. 15 Civ. 0070 (LAK), 2015 WL 5710947, at *2 (S.D.N.Y. Sept. 29, 2015)). "The burden

then shifts to the defendant to raise a triable issue of fact in the form of a bona fide defense against

the note." UMB Bank, 2020 WL 6712307, at *4 (citing ICBC (London) PLC, 2015 WL 5710947,

at *2; Torin Assocs., Inc. v. Perez, No. 15 Civ. 8043 (NSR), 2016 WL 6662271, at *4 (S.D.N.Y.

Nov. 10, 2016).)

       Cimontubo has met its prima facie burden. It has established proof of the Note Agreement

and Promissory Note. It has further shown the existence of Petroleo's guaranty. Defendants do

not contest the validity of the Promissory Note and Note Agreement or their obligations pursuant



                                                   9
        Case 1:20-cv-05382-GBD-GWG Document 38 Filed 03/10/21 Page 11 of 13
             Case 1:20-cv-05382-GBD Document 37 Filed 03/04/21 Page 10 of 12




to these documents. Moreover, Plaintiff has sufficiently evidenced that PDVSA has failed to meet

    its payment obligations and that Petr6leo has failed to meet its guaranty obligations.

           On February 5, 2021, Defendants requested additional time to complete outstanding third-

party discovery because they contend that there is a good faith basis to believe that they will find

support for a defense of impossibility. (February 5, 2021 Letter.) This Court, however, permitted

Defendants to conduct the discovery requested on December 1, 2020, stating that a decision on

Plaintiff's motion for summary judgment would be deferred "until we get a response to th[ e]

subpoena or February 1, whichever comes first."             (Tr. dated December 1, 2020, at 46:4-5.)

Defendants have not put forth any evidence uncovered during that time period that would support

an impossibility defense. Indeed, Defendants have been afforded an additional month beyond that

deadline and the evidence Defendants did discover is inconsistent with an impossibility defense.

(See February 4, 2021 Letter, ECF No. 32, at 3 (citing Ex. 3, ECF No. 32-3, at 3 ("[W]e [Banco

BIC] indicate that ... no transfers received from the Petr6leos da [sic] Venezuela, SA company

with a destination of the CIMONTUBO company which have been the target of analysis and

refusal by [Banco BIC] have been identified by [Banco BIC].")).)2

           Defendants have failed to raise a genuine issue of material fact regarding whether it was

impossible for either Defendant to make payments under the Promissory Note and Note Agreement




2
  In support of their request to extend discovery, Defendants cite to a January 14, 20 I 9 email exchange
produced by Banco BIC. This email exchange, however, does not provide a basis to believe that additional
discovery from Banco BJC would be fruitful. Defendants do not explain how an email between Cimontubo
and Banco BIC, referencing an interest payment PDVSA did make under the Promissory Note and a
separate payment from PDVSA pursuant to an unrelated contract, would justify additional time for
discovery. (See Defs.' Resp. to Pl.'s Letter dated February 4, 2021, ECF No. 33, at 2; Ex. 2, ECF No. 34-
2, at 3 .) The present motion concerns payments PDVSA did not make under the Promissory Note and Note
Agreement. This email does not lead to the conclusion that Defendants are likely to find evidence to support
an impossibility defense to excuse their failure to pay under the Promissory Note and Note Agreement.
This is especially so considering Banco BIC's statement that it has no record of rejected transfers from
PDVSA.
                                                    10
      Case 1:20-cv-05382-GBD-GWG Document 38 Filed 03/10/21 Page 12 of 13
             Case 1:20-cv-05382-GBD Document 37 Filed 03/04/21 Page 11 of 12




to Plaintiff's bank in Portugal as a result of the U.S. Government's prohibition on the transfer of

funds from PDVSA through the United States. Consequently, Plaintiff's motion for summary

judgment is granted.

     IV.      PLAINTIFF IS ENTITLED TO PRE-JUDGMENT AND POST-JUDGMENT
                                       INTEREST

           "State law governs the award of pre-judgment interest." Lagemann v. Spence, No. 18 Civ.

12218 (GBD)(RWL), 2020 WL 7384009, at *4 (S.D.N.Y. Dec. 16, 2020) (citing Schipani v.

McLeod, 541 F.3d 158, 164 (2d Cir. 2008)). Pursuant to New York law, a prevailing party seeking

monetary damages is entitled to pre-judgment interest as a matter of right ''upon a sum awarded

because of a breach of performance of a contract. ... " (N.Y. C.P.L.R. § 5001(a).) As a result of

the Defendants' breach of the Promissory Note and Note Agreement, Plaintiff is entitled to pre-

judgment interest as a matter of right. An award of post-judgment interest is also mandatory under

28   u.s.c. § 1961.
                                         V.    CONCLUSION

           Plaintiffs motion for summary judgment, (ECF No. 1), is GRANTED. Plaintiff is awarded

damages in the amount of $40,133,417.27, attorneys' fees, costs, pre-judgment and post-judgment

interest against Defendants, jointly and severally.

           The Clerk of Court is directed to terminate the motions at ECF Nos. 13 and 34 accordingly.

           This matter is referred to Magistrate Judge Gabriel W. Gorenstein for an inquest on

attorneys' fees, costs, and interest.




                                                   11
   Case 1:20-cv-05382-GBD-GWG Document 38 Filed 03/10/21 Page 13 of 13
       Case 1:20-cv-05382-GBD Document 37 Filed 03/04/21 Page 12 of 12




Dated: New York, New York
       March 4, 2021
                                                      RDERED.
                                                                8., J)(J&~
                                                 United States District Judge




                                     12
